Citation Nr: 1112105	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  06-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder, panic disorder, depressive disorder, and dependent personality.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1973.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a December 2005 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims folder.

The Board denied the claim in June 2008.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009, the Court Clerk granted a Joint Motion to Remand.

In March 2010, the Board again denied the claim and the Veteran again appealed.  In October 2010, the Court Clerk again granted a JMR.  Pursuant to the most recent JMR, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

The issues of posttraumatic stress disorder and a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



REMAND

Per the JMR, additional evidentiary development is required in this case.  Specifically, the Veteran reported psychiatric treatment soon after service from certain private medical providers.  VA should attempt to obtain those private medical records.  Further, during a private psychiatric evaluation in January 2011, he reported treatment at the Bay Pine VA Outpatient Clinic so an attempt should be made for additional VA treatment records.

Further, an August 2006 psychological evaluation reflected that the evaluation was performed due to a Social Security disability claim for the back and PTSD.  As such, VA should request records from the Social Security Administration (SSA).  In addition, the Veteran should be scheduled for an examination to ascertain the etiology of his current psychiatric disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Bay Pines VA Medical Center for the period from August 2005 to the present.

2.  After obtaining the necessary authorization, obtain all private treatment records for the Veteran from Dr. Martin Roshco, Huntington, NY; Bednard Roth, Ph.D., Jericho, NY, Dr. Bach; Dr. Cohn; and Dr. E. Taitt.  

All attempts to obtain the records should be documented and associated with the claims folder.  Notify the Veteran if the records cannot be obtained and give him an opportunity to provide those records.

3.  Request records from SSA records pertaining to a claim for disability benefits.  If no records are available, that should be noted in the file.

4.  The Veteran should be scheduled for an examination to ascertain (1) whether any currently found acquired psychiatric disorder existed prior to service; and, if so, whether the underlying disability underwent an increase in disability during service; and (2) whether any currently found acquired psychiatric disorder (not existing prior to service) was first manifested in service or is otherwise related to service, including the Veteran's report of witnessing a Marine cut his wrist and witnessing another Marine receive eye trauma during a fist fight.  

The examiner should specifically opine on whether any currently shown panic disorder or depressive disorder had its onset in service.  The claims folder should be thoroughly reviewed by the examiner prior to the examination.  The report of examination should contain a complete rational for all opinions.  If an opinion cannot be rendered, then an explanation for this is also required.

5.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his attorney, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

